     Case 2:20-cv-00076-WKW-SMD Document 8 Filed 07/16/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

STEVEN SARANDON BARNES,                   )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )      CASE NO. 2:20-CV-76-WKW
                                          )                [WO]
JAMES GLENN GOGGANS,                      )
                                          )
              Defendant.                  )

                                     ORDER

      On June 16, 2020, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 4.) Upon an independent review of the

record and the Recommendation, it is ORDERED that the Recommendation is

ADOPTED and that this action is dismissed prior to service of process in accordance

with 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

      Final judgment will be entered separately.

      DONE this 16th day of July, 2020.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE
